-.   ~-·---   -·-   -- -·- --   --.~-----~--




Order entered October      (8, 2012




                                              In The
                                     QCourt of appea~
                           jfiftb 11Bi~trirt of ~exa~ at 1JBalla~
                                      No.   05-12-00234-CR
                                      No.   05-12-00235-CR
                                      No.   05-12-00236-CR
                                      No.   05-12-00237-CR
                                      No.   05-12-00238-CR
                                      No.   05-12-00239-CR

                          ROBERT DOUGLAS GINTER, Appellant

                                                v.
                              THE STATE OF TEXAS, Appellee

                         On Appeal from the 199th District Court
                                  Collin County, Texas
             Trial Court Cause Nos. 199-81522-10, 199-81898-10, 199-81899-10,
                         199-81900-10, 199-81901-10, 199-8102-10

                                             ORDER
       The Court ORDERS court reporter Niki Garcia to file, within FWI'EEN DAYS of the

date of this order, a supplemental record containing Defendant's Exhibit no. 1, CD of jail calls.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Niki

Garcia, 207 Royal Oaks Place, Denton, Texas 76210, and to counsel for all parties.


                                                       C)_JL~
                                                       DAVID L. BRIDGES
                                                       JUSTICE